Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Restriction/Election
Applicant’s election without traverse or the following are acknowledged:
 	
    PNG
    media_image1.png
    96
    633
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    133
    640
    media_image2.png
    Greyscale

Claims 7-13 do not read on the elected species. Applicants identified the claims 1-6 read on the elected species.
Examiner searched prior arts with the scope of the elected species and found arts that renders the claimed method obvious with the scope of the elected species and therefore, claim 7-13 and non-elected subject matter of claims 1-6 (i.e. all other non-elected species) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected inventions. See MPEP 803.02. Applicants preserve their right to file a divisional on the non-elected subject matter.

Status of the claims
Claims 1-6 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “detection of a molecule of interest such as (a) an immmunoglogulin or (b) a peptide/protein”. The intended scope of the claim with the above recitation is unclear because “such as” provides a description of examples or preferences which may lead to confusion over the intended scope of the claim. Further, claim 1 contains dashes (“-“) before the recitation “a reaction vessel” and “a reaction buffer system”. The intended purpose of the dashes in the claim is unclear. Furthermore, after the term “compising:”, the sentences are separated with a comma, but however, there is no “or” or “and” before the last sentence, which provides comfusion as to the components intended to include by the term “comprising”.
Claim 4 recites “binding molecules are recombinant antibodies such as”. The intended scope of the claim with the above recitation is unclear because “such as” provides a description of examples or preferences which may lead to confusion over the intended scope of the claim. 
Claim 5 recites “capturing agents are allergen components such as”. The intended scope of the claim with the above recitation is unclear because “such as” provides a description of examples or preferences which may lead to confusion over the intended scope of the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Mendel-Hartvig et al. (U.S. 6,916,666) (Issue Date: Jul. 12, 2005) in view of Hackett, Jr. et al. (U.S. 6,015,662) (Issue Date: Jan. 18, 2000). 
With respect to claim 1, Mendel-Ha Mendel-Hartvig teaches a calibrator and a device (i.e. a vassel) (Title). Mendel-Ha Mendel-Hartvig throughout the reference and especially at abstract, 1:5-25, 2: 4-25, 2:64-3:30, 5:9-6:15, 11:25-45, 12:5-14:45, and claims 1-5, teaches a method for calibrating a multiplex assay (assay involving different analytes), comprising adding a calibration reagent (calibrator) to a solid phase (lateral flow matrix) on which a plurality of capture reagents (binder for calibrator) are immobilized, adding a detection molecule (Reactant*) which has a capacity to bind to the calibration reagent (the calibrator exhibits biospecific affinity for the Reactant”), detecting bound detection molecule, thereby creating a calibration curve comprising a number of calibration points/intervals. Mendel-Hartvig at 5:7-15 
Mendel-Hartvig does not explicitly teach that at least two of the binding molecules are present in different concentrations in the calibration reagent.
However, Hackett, throughout the reference and especially at 11:1-7, claim 31, teaches that the antibodies have different specificities (each has a unique specificity and binds to a different antigen). Hackett at 40:45-55 and 42:7-55 teaches applying a reactant solution containing different concentrations of each concentration reagent and plotting to create a calibration curve and teaches measuring different concentrations of the calibration to calculate a standard curve.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used binding molecules that are present in 


In regards to claim 2, Mendel-Hartvig at 10:34-35 teaches analyte may be an antibody directed to an antigen including allergen and at 10:63-64 teaches anti-allergen antibodies of IgE or IgG class.
In regards to claims 3-5, Mendel-Hartvig at 13:1-5 teaches using IgE (antibody calibrators). Moreover, Hackett at claim 1 and 24:50-60 teaches using a peptide biomarker (antigen such as P30) as a calibrator. One of ordinary skill in the art would be motivated to use a peptide as a calibrator, because it is routine in the art to use antigens instead of antibodies depending on what Applicant choses to measure. Mendel-Hartvig at claim 1 teaches that the detection molecule is an antibody specific for the analyte. Moreover, Hackett 40:15-55 teaches that the detection molecule is an antibody specific for a protein biomarker (patient IgG against toxoplasma-against an infectious disease). One of ordinary skill in the art would be motivated to use an antibody specific for a protein biomarker as a detection molecule in order to detect the analyte and calibrator when they are antigens. Mendel-Hartvig at 3:23-30 teaches using capturing agents which are antibodies specific for peptides. Moreover, Hackett at claim 34 teaches using antibody specific for P40 (a peptide biomarker) as a capture agent. One of ordinary skill in the art would be motivated to use an antibody specific for a peptide biomarker as a capturing agent in order to capture a calibrator which is 
In regards to claim 6, Mendel-Hartvig at 5:7-15 teaches that the calibration reagent comprises at least two different binding molecules (one calibrator is required for each analyte). Hackett at claim 1 teaches that each of the two or more chimeric antigens binds to a different antigen (binding molecule), thereby indicating that there are two or more binding molecules. Two or more binding molecules overlaps with fifteen and renders it obvious. Since Mendel-Hartvig at 5:7-15 teaches that the calibration reagent comprises at least two different binding molecules (one calibrator is required for each analyte), one of ordinary skill in the art would be motivated to use at least five and 15 calibrators and therefore at least five and 15 different capturing agents to bind to each of the calibrators.  Moreover, since Mendel-Hartvig throughout the reference teaches allergen specific antibodies and teaches measurement of allergen specific antibodies in connection with diagnosing of IgE mediated allergy (10:66-67), various antibodies against various known allergen would be considered obvious to one of ordinary skilled in the art absent showing of particular advantages with a particular anti-allergen antibodies as a calibrator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641